

Exhibit 10.1
LIONS GATE ENTERTAINMENT CORP.
2019 PERFORMANCE INCENTIVE PLAN
(As Amended and Restated Effective July 21, 2020)
1. PURPOSE OF PLAN
The purpose of this Lions Gate Entertainment Corp. 2019 Performance Incentive
Plan (this “Plan”) of Lions Gate Entertainment Corp., a company continued under
the laws of the Province of British Columbia (the “Corporation”), is to promote
the success of the Corporation by providing an additional means through the
grant of awards to attract, motivate, retain and reward selected employees and
other eligible persons and to enhance the alignment of the interests of the
selected participants with the interests of the Corporation’s shareholders.
2. ELIGIBILITY
The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
United States Securities Act of 1933, as amended (the “Securities Act”), the
offering and sale of shares issuable under this Plan by the Corporation or the
Corporation’s compliance with any other applicable laws. An Eligible Person who
has been granted an award (a “participant”) may, if otherwise eligible, be
granted additional awards if the Administrator shall so determine. As used
herein, “Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.
3. PLAN ADMINISTRATION
3.1 The Administrator. This Plan shall be administered by and all awards under
this Plan shall be authorized by the Administrator. The “Administrator” means
the Board or one or more committees (or subcommittees, as the case may be)
appointed by the Board or another committee (within its delegated authority) to
administer all or certain aspects of this Plan. Any such committee shall be
comprised solely of one or more directors or such number of directors as may be
required under applicable law. A committee may delegate some or all of its
authority to another committee so constituted. The Board or a committee
comprised solely of directors may also delegate, to the extent permitted by
applicable law, to one or more officers of the Corporation, its authority under
this Plan. The Board or another committee (within its delegated authority) may
delegate different levels of authority to different committees or persons with
administrative and grant authority under this Plan. Unless otherwise provided in
the Articles of the Corporation or the applicable charter of any Administrator:
(a) a majority of the members of the acting Administrator shall constitute a
quorum, and (b) the vote of a majority of the members present assuming the
presence of a quorum or the unanimous written consent of the members of the
Administrator shall constitute action by the acting Administrator.
3.2 Powers of the Administrator. Subject to the express provisions of this Plan,
the Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of awards and the administration
of this Plan (in the case of a committee or delegation to one or more officers,
within any express limits on the authority delegated to that committee or
person(s)), including, without limitation, the authority to:
(a) determine eligibility and, from among those persons determined to be
eligible, determine the particular Eligible Persons who will receive an award
under this Plan;
(b) grant awards to Eligible Persons, determine the price (if any) at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons (in the case of securities-based awards),
determine the other specific terms and conditions of awards consistent with the
express limits of this Plan, establish the installment(s) (if any) in which such
awards shall become exercisable or shall vest (which may include, without
limitation, performance and/or time-based schedules), or determine that no
delayed exercisability or vesting is required, establish any applicable
performance-based exercisability or vesting requirements, determine the
circumstances in which any performance-based goals (or the applicable measure of
performance) will be adjusted and the nature and impact of any such

2019 Performance Incentive Plan
1




--------------------------------------------------------------------------------





adjustment, determine the extent (if any) to which any applicable exercise and
vesting requirements have been satisfied, establish the events (if any) on which
exercisability or vesting may accelerate (which may include, without limitation,
retirement and other specified terminations of employment or services, or other
circumstances), and establish the events (if any) of termination, expiration or
reversion of such awards;


(c) approve the forms of any award agreements (which need not be identical
either as to type of award or among participants);
(d) construe and interpret this Plan and any agreements defining the rights and
obligations of the Corporation, its Subsidiaries, and participants under this
Plan, make any and all determinations under this Plan and any such agreements,
further define the terms used in this Plan, and prescribe, amend and rescind
rules and regulations relating to the administration of this Plan or the awards
granted under this Plan;
(e) cancel, modify, or waive the Corporation’s rights with respect to, or
modify, discontinue, suspend, or terminate any or all outstanding awards,
subject to any required consent under Section 8.6.5;
(f) accelerate, waive or extend the vesting or exercisability, or modify or
extend the term of, any or all such outstanding awards (in the case of options
or share appreciation rights, within the maximum term of such awards) in such
circumstances as the Administrator may deem appropriate (including, without
limitation, in connection with a retirement or other termination of employment
or services or other circumstances) subject to any required consent under
Section 8.6.5;
(g) adjust the number of Common Shares subject to any award, adjust the price of
any or all outstanding awards or otherwise waive or change previously imposed
terms and conditions, in such circumstances as the Administrator may deem
appropriate, in each case subject to Sections 4 and 8.6 (and subject to the no
repricing provision below);
(h) determine the date of grant of an award, which may be a designated date
after but not before the date of the Administrator’s action to approve the award
(unless otherwise designated by the Administrator, the date of grant of an award
shall be the date upon which the Administrator took the action approving the
award);
(i) determine whether, and the extent to which, adjustments are required
pursuant to Section 7.1 hereof and take any other actions contemplated by
Section 7 in connection with the occurrence of an event of the type described in
Section 7;
(j) acquire or settle (subject to Sections 7 and 8.6) rights under awards in
cash, stock of equivalent value, or other consideration (subject to the no
repricing provision below); and
(k) determine the fair market value of the Common Shares or awards under this
Plan from time to time and/or the manner in which such value will be determined.
3.3 Prohibition on Repricing. Notwithstanding anything to the contrary in
Section 3.2 and except for an adjustment pursuant to Section 7.1 or a repricing
approved by shareholders, in no case may the Administrator (1) amend an
outstanding stock option or SAR to reduce the exercise price or base price of
the award, (2) cancel, exchange, or surrender an outstanding stock option or SAR
in exchange for cash or other awards for the purpose of repricing the award, or
(3) cancel, exchange, or surrender an outstanding stock option or SAR in
exchange for an option or SAR with an exercise or base price that is less than
the exercise or base price of the original award.
3.4 Binding Determinations. Any determination or other action taken by, or
inaction of, the Corporation, any Subsidiary, or the Administrator relating or
pursuant to this Plan (or any award made under this Plan) and within its
authority hereunder or under applicable law shall be within the absolute
discretion of that entity or body and shall be conclusive and binding upon all
persons. Neither the Board nor any other Administrator, nor any member thereof
or person acting at the direction thereof, shall be liable for any act,
omission, interpretation, construction or determination made in good faith in
connection with this Plan (or any award made under this Plan), and all such
persons shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time. Neither the Board
nor any other Administrator, nor any member thereof or person acting at the
direction thereof, nor the Corporation or any of its Subsidiaries, shall be
liable for any damages of a participant should an option intended as an ISO (as
defined below) fail to meet the requirements of the Internal Revenue Code of
1986, as amended (the “Code”), applicable to ISOs, should any other award(s)
fail to qualify for any intended tax treatment, should any award grant or other
action with respect thereto not satisfy Rule 16b-3

2019 Performance Incentive Plan
2




--------------------------------------------------------------------------------





promulgated under the Securities Exchange Act of 1934, as amended, or otherwise
for any tax or other liability imposed on a participant with respect to an
award.
3.5 Reliance on Experts. In making any determination or in taking or not taking
any action under this Plan, the Administrator may obtain and may rely upon the
advice of experts, including employees and professional advisors to the
Corporation. No director, officer or agent of the Corporation or any of its
Subsidiaries shall be liable for any such action or determination taken or made
or omitted in good faith.
3.6 Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.
4. COMMON SHARES SUBJECT TO THE PLAN; SHARE LIMITS
4.1 Shares Available. Subject to the provisions of Section 7.1, the capital
stock that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Shares and any Common Shares held as treasury
shares. For purposes of this Plan, “Common Shares” shall mean either the Class A
Voting Common Shares of the Corporation (“Class A Shares”) or the Class B
Non-Voting Common Shares of the Corporation (“Class B Shares”), as the context
may require. For purposes of clarity, the Common Shares available for issuance
under this Plan (for purposes of clarity, including any Common Shares that
become available for issuance under this Plan pursuant to Section 4.2) may be
either Class A Shares or Class B Shares, as determined by the Administrator in
its sole discretion and set forth in the applicable award agreement, provided
that in no event may the combined number of Class A Shares and Class B Shares
issued under this Plan exceed the Share Limit set forth in Section 4.2. In
addition, “Common Shares” as used herein shall also mean such other securities
or property as may become the subject of awards under this Plan, or may become
subject to such awards, pursuant to an adjustment made under Section 7.
4.2 Aggregate Share Limit. The maximum number of Common Shares that may be
delivered pursuant to awards granted to Eligible Persons under this Plan (the
“Share Limit”) is equal to the sum of the following:
(1) 16,100,000 Common Shares, plus
(2) the number of Common Shares available for additional award grant purposes
under the Corporation’s 2017 Performance Incentive Plan (the “2017 Plan”) as of
September 10, 2019, which was the original date of shareholder approval of this
Plan (the “Shareholder Approval Date”) and determined immediately prior to the
termination of the authority to grant new awards under the 2017 Plan as of the
Shareholder Approval Date, plus
(3) the number of any shares subject to stock options and share appreciation
rights granted under the 2017 Plan, the Corporation’s 2012 Performance Incentive
Plan, the Starz 2016 Omnibus Incentive Plan, or the Starz 2011 Incentive Plan
(Amended and Restated as of October 15, 2013) (collectively, the “Prior Plans”)
and outstanding on the Shareholder Approval Date which expire, or for any reason
are cancelled or terminated, after the Shareholder Approval Date without being
exercised (provided, however, that 2,199,633 of the total number of shares that
were subject to stock options and share appreciation rights granted under the
Prior Plans that were exchanged and cancelled as part of the Corporation’s
exchange program that expired on May 7, 2020 (the “Exchange Program”) shall not
be included in the Share Limit pursuant to this clause and shall not be
available for award grant purposes under this Plan), plus
(4) the number of any shares subject to restricted stock and restricted stock
unit awards granted under the Prior Plans that are outstanding and unvested on
the Shareholder Approval Date that are forfeited, terminated, cancelled or
otherwise reacquired by the Corporation after the Shareholder Approval Date
without having become vested.
The Administrator may, in its sole discretion, provide for Common Shares
available for issuance under this Plan to be used to settle awards granted under
the 2017 Plan prior to the Shareholder Approval Date to the extent such awards
become payable after the Shareholder Approval Date if there are not then
sufficient shares remaining available for issuance under the 2017 Plan to settle
the award, provided that any such Common Shares available for issuance under
this Plan and used to settle any such 2017 Plan awards shall be charged against
the Share Limit of this Plan.
4.3 Additional Share Limits. The following limits also apply with respect to
awards granted under this Plan. These limits are in addition to, not in lieu of,
the aggregate Share Limit in Section 4.2.
(a) The maximum number of Common Shares that may be delivered pursuant to
options qualified as incentive stock options granted under this Plan is
10,000,000 shares.

2019 Performance Incentive Plan
3




--------------------------------------------------------------------------------





(b) Awards that are granted under this Plan during any one calendar year to any
person who, on the grant date of the award, is a non-employee director are
subject to the limits of this Section 4.3(b). The maximum number of Common
Shares subject to those awards that are granted under this Plan during any one
calendar year to an individual who, on the grant date of the award, is a
non-employee director is the number of shares that produce a grant date fair
value for the award that, when combined with the grant date fair value of any
other awards granted under this Plan during that same calendar year to that
individual in his or her capacity as a non-employee director, is $250,000;
provided that this limit is $400,000 as to (1) a non-employee director who is
serving as the independent Chair of the Board or as a lead independent director
at the time the applicable grant is made or (2) any new non-employee director
for the calendar year in which the non-employee director is first elected or
appointed to the Board; and provided, further, that the limits set forth in this
Section 4.3(b) shall not apply to retainer and meeting fees that the
non-employee director may elect to receive in the form of either cash or shares.
For purposes of this Section 4.3(b), a “non-employee director” is an individual
who, on the grant date of the award, is a member of the Board who is not then an
officer or employee of the Corporation or one of its Subsidiaries. For purposes
of this Section 4.3(b), “grant date fair value” means the value of the award as
of the date of grant of the award and as determined using the equity award
valuation principles applied in the Corporation’s financial reporting. The
limits of this Section 4.3(b) do not apply to, and shall be determined without
taking into account, any award granted to an individual who, on the grant date
of the award, is an officer or employee of the Corporation or one of its
Subsidiaries. The limits of this Section 4.3(b) apply on an individual basis and
not on an aggregate basis to all non-employee directors as a group.  
 
4.4 Share-Limit Counting Rules. The Share Limit shall be subject to the
following provisions of this Section 4.4:
(a) Shares that are subject to or underlie awards granted under this Plan which
expire or for any reason are cancelled or terminated, are forfeited, fail to
vest, or for any other reason are not paid or delivered under this Plan shall
not be counted against the Share Limit and shall be available for subsequent
awards under this Plan.
(b) To the extent that Common Shares are delivered pursuant to the exercise of a
SAR or stock option granted under this Plan, the number of underlying shares
which are actually issued in payment of the award shall be counted against the
Share Limit. (For purposes of clarity, if a SAR relates to 100,000 shares and is
exercised at a time when the payment due to the participant is 15,000 shares,
15,000 shares shall be counted against the Share Limit with respect to such
exercise.)
(c) Shares that are exchanged by a participant or withheld by the Corporation as
full or partial payment in connection with any award granted under this Plan, as
well as any shares exchanged by a participant or withheld by the Corporation or
one of its Subsidiaries to satisfy the tax withholding obligations related to
any award granted under this Plan, shall not be counted against the Share Limit
and shall be available for subsequent awards under this Plan.
(d) In addition, shares that are exchanged by a participant or withheld by the
Corporation after the Shareholder Approval Date as full or partial payment in
connection with any award granted under the Prior Plans, as well as any shares
exchanged by a participant or withheld by the Corporation or one of its
Subsidiaries after such date to satisfy the tax withholding obligations related
to any award granted under the Prior Plans, shall be available for new awards
under this Plan.
(e) To the extent that an award granted under this Plan is settled in cash or a
form other than Common Shares, the shares that would have been delivered had
there been no such cash or other settlement shall not be counted against the
Share Limit and shall be available for subsequent awards under this Plan.
(f) In the event that Common Shares are delivered in respect of a dividend
equivalent right granted under this Plan, the number of shares delivered with
respect to the award shall be counted against the Share Limit. (For purposes of
clarity, if 1,000 dividend equivalent rights are granted and outstanding when
the Corporation pays a dividend, and 50 shares are delivered in payment of those
rights with respect to that dividend, 50 shares shall be counted against the
Share Limit). Except as otherwise provided by the Administrator, shares
delivered in respect of dividend equivalent rights shall not count against any
individual award limit under this Plan other than the aggregate Share Limit.
(g) The Corporation may not increase the Share Limit by repurchasing Common
Shares on the market (by using cash received through the exercise of stock
options or otherwise).

2019 Performance Incentive Plan
4




--------------------------------------------------------------------------------





Refer to Section 8.10 for application of the share limits of this Plan,
including the limits in Sections 4.2 and 4.3, with respect to assumed awards.
Each of the numerical limits and references in Sections 4.2 and 4.3, and in this
Section 4.4, is subject to adjustment as contemplated by Section 4.3, Section 7
and Section 8.10.
4.5 No Fractional Shares; Minimum Issue. Unless otherwise expressly provided by
the Administrator, no fractional shares shall be delivered under this Plan. The
Administrator may pay cash in lieu of any fractional shares in settlements of
awards under this Plan. The Administrator may from time to time impose a limit
(of not greater than 100 shares) on the minimum number of shares that may be
purchased or exercised as to awards (or any particular award) granted under this
Plan unless (as to any particular award) the total number purchased or exercised
is the total number at the time available for purchase or exercise under the
award.
5. AWARDS
5.1 Type and Form of Awards. The Administrator shall determine the type or types
of award(s) to be made to each selected Eligible Person. Awards may be granted
singly, in combination or in tandem. Awards also may be made in combination or
in tandem with, in replacement of, as alternatives to, or as the payment form
for grants or rights under any other employee or compensation plan of the
Corporation or one of its Subsidiaries. The types of awards that may be granted
under this Plan are:
5.1.1    Stock Options. A stock option is the grant of a right to purchase a
specified number of Common Shares during a specified period as determined by the
Administrator. An option may be intended as an incentive stock option within the
meaning of Section 422 of the Code (an “ISO”) or a nonqualified stock option (an
option not intended to be an ISO). The agreement evidencing the grant of an
option will indicate if the option is intended as an ISO; otherwise it will be
deemed to be a nonqualified stock option. The maximum term of each option (ISO
or nonqualified) shall be ten (10) years. The per share exercise price for each
option shall be not less than 100% of the fair market value of a Common Share on
the date of grant of the option. When an option is exercised, the exercise price
for the shares to be purchased shall be paid in full in cash or such other
method permitted by the Administrator consistent with Section 5.5.
5.1.2    Additional Rules Applicable to ISOs. To the extent that the aggregate
fair market value (determined at the time of grant of the applicable option) of
shares with respect to which ISOs first become exercisable by a participant in
any calendar year exceeds $100,000, taking into account both Common Shares
subject to ISOs under this Plan and shares subject to ISOs under all other plans
of the Corporation or one of its Subsidiaries (or any parent or predecessor
corporation to the extent required by and within the meaning of Section 422 of
the Code and the regulations promulgated thereunder), such options shall be
treated as nonqualified stock options. In reducing the number of options treated
as ISOs to meet the $100,000 limit, the most recently granted options shall be
reduced first. To the extent a reduction of simultaneously granted options is
necessary to meet the $100,000 limit, the Administrator may, in the manner and
to the extent permitted by law, designate which Common Shares are to be treated
as shares acquired pursuant to the exercise of an ISO. ISOs may only be granted
to employees of the Corporation or one of its subsidiaries (for this purpose,
the term “subsidiary” is used as defined in Section 424(f) of the Code, which
generally requires an unbroken chain of ownership of at least 50% of the total
combined voting power of all classes of stock of each subsidiary in the chain
beginning with the Corporation and ending with the subsidiary in question). No
ISO may be granted to any person who, at the time the option is granted, owns
(or is deemed to own under Section 424(d) of the Code) outstanding Common Shares
possessing more than 10% of the total combined voting power of all classes of
stock of the Corporation, unless the exercise price of such option is at least
110% of the fair market value of the stock subject to the option and such option
by its terms is not exercisable after the expiration of five years from the date
such option is granted. If an otherwise-intended ISO fails to meet the
applicable requirements of Section 422 of the Code, the option shall be a
nonqualified stock option.
5.1.3    Share Appreciation Rights. A share appreciation right or “SAR” is a
right to receive a payment, in cash and/or Common Shares, equal to the excess of
the fair market value of a specified number of Common Shares on the date the SAR
is exercised over the “base price” of the award, which base price shall be set
forth in the applicable award agreement and shall be not less than 100% of the
fair market value of a Common Share on the date of grant of the SAR. The maximum
term of a SAR shall be ten (10) years.
5.1.4    Other Awards; Dividend Equivalent Rights. The other types of awards
that may be granted under this Plan include: (a) stock bonuses, restricted
stock, performance stock, stock units, phantom stock or similar rights to
purchase or acquire shares, whether at a fixed or variable price (or no price)
or fixed or variable ratio related to the Common Shares, and any of which may
(but need not) be fully vested at grant or vest upon the passage of time, the
occurrence of one or more events, the satisfaction of performance criteria or
other conditions, or any combination thereof; or (b) cash awards. The types of
cash awards that may be granted under this Plan include the

2019 Performance Incentive Plan
5




--------------------------------------------------------------------------------





opportunity to receive a payment for the achievement of one or more goals
established by the Administrator, on such terms as the Administrator may
provide, as well as discretionary cash awards. Dividend equivalent rights may be
granted as a separate award or in connection with another award under this Plan;
provided, however, that dividend equivalent rights may not be granted as to a
stock option or SAR granted under this Plan. In addition, any dividends and/or
dividend equivalents as to the portion of an award that is subject to
unsatisfied vesting requirements will be subject to termination and forfeiture
to the same extent as the corresponding portion of the award to which they
relate in the event the applicable vesting requirements are not satisfied.
5.2 Award Agreements. Each award shall be evidenced by a written or electronic
award agreement or notice in a form approved by the Administrator (an “award
agreement”), and, in each case and if required by the Administrator, executed or
otherwise electronically accepted by the recipient of the award in such form and
manner as the Administrator may require.
5.3 Deferrals and Settlements. Payment of awards may be in the form of cash,
Common Shares, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions (if any) as it may impose. The
Administrator may also require or permit participants to elect to defer the
issuance of shares or the settlement of awards in cash under such rules and
procedures as it may establish under this Plan. The Administrator may also
provide that deferred settlements include the payment or crediting of interest
or other earnings on the deferral amounts, or the payment or crediting of
dividend equivalents where the deferred amounts are denominated in shares.
5.4 Consideration for Common Shares or Awards. The purchase price (if any) for
any award granted under this Plan or the Common Shares to be delivered pursuant
to an award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:
• services rendered by the recipient of such award;
• cash, check payable to the order of the Corporation, or electronic funds
transfer;
• notice and third party payment in such manner as may be authorized by the
Administrator;
• the delivery of previously owned Common Shares;
• by a reduction in the number of shares otherwise deliverable pursuant to the
award; or
• subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.
In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable law. Common Shares used to satisfy
the exercise price of an option shall be valued at their fair market value. The
Corporation will not be obligated to deliver any shares unless and until it
receives full payment of the exercise or purchase price therefor and any related
withholding obligations under Section 8.5 and any other conditions to exercise
or purchase have been satisfied. Unless otherwise expressly provided in the
applicable award agreement, the Administrator may at any time eliminate or limit
a participant’s ability to pay any purchase or exercise price of any award or
shares by any method other than cash payment to the Corporation.
5.5 Definition of Fair Market Value. For purposes of this Plan, “fair market
value” shall mean, unless otherwise determined or provided by the Administrator
in the circumstances, the closing price (in regular trading) of a Common Share
as reported on the composite tape for securities listed on the New York Stock
Exchange (the “Exchange”) for the date in question or, if no sales of Common
Shares were made on the Exchange on that date, the closing price (in regular
trading) of a Common Share as reported on said composite tape for the next
preceding day on which sales of Common Shares were made on the Exchange. The
Administrator may, however, provide with respect to one or more awards that the
fair market value shall equal the closing price (in regular trading) of a Common
Share as reported on the composite tape for securities listed on the Exchange on
the last trading day preceding the date in question or the average of the high
and low trading prices of a Common Share as reported on the composite tape for
securities listed on the Exchange for the date in question or the most recent
trading day. If the Common Shares are no longer listed or are no longer actively
traded on the Exchange as of the applicable date, the fair market value of the
Common Shares shall be the value as reasonably determined by the Administrator
for purposes of the award in the circumstances. The Administrator also may adopt
a different methodology for determining fair market value with respect to one or
more awards if a different methodology is necessary or advisable to secure any
intended favorable tax, legal or other treatment for the particular award(s)
(for example, and without limitation, the Administrator may provide that fair
market value for purposes of one or

2019 Performance Incentive Plan
6




--------------------------------------------------------------------------------





more awards will be based on an average of closing prices (or the average of
high and low daily trading prices) for a specified period preceding the relevant
date).
5.6 Transfer Restrictions.
5.6.1    Limitations on Exercise and Transfer. Unless otherwise expressly
provided in (or pursuant to) this Section 5.6 or required by applicable law:
(a) all awards are non-transferable and shall not be subject in any manner to
sale, transfer, anticipation, alienation, assignment, pledge, encumbrance or
charge; (b) awards shall be exercised only by the participant; and (c) amounts
payable or shares issuable pursuant to any award shall be delivered only to (or
for the account of) the participant.
5.6.2    Exceptions. The Administrator may permit awards to be exercised by and
paid to, or otherwise transferred to, other persons or entities pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in writing. Any permitted
transfer shall be subject to compliance with applicable federal and state
securities laws and shall not be for value (other than nominal consideration,
settlement of marital property rights, or for interests in an entity in which
more than 50% of the voting interests are held by the Eligible Person or by the
Eligible Person’s family members).
5.6.3    Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 5.6.1 shall not apply to:
(a) transfers to the Corporation (for example, in connection with the expiration
or termination of the award),
(b) the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,
(c) subject to any applicable limitations on ISOs, transfers to a family member
(or former family member) pursuant to a domestic relations order if received by
the Administrator,
(d) if the participant has suffered a disability, permitted transfers or
exercises on behalf of the participant by his or her legal representative, or
(e) the authorization by the Administrator of “cashless exercise” procedures
with third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and any
limitations imposed by the Administrator.
5.7 International Awards. One or more awards may be granted to Eligible Persons
who provide services to the Corporation or one of its Subsidiaries outside of
the United States. Any awards granted to such persons may be granted pursuant to
the terms and conditions of any applicable sub-plans, if any, appended to this
Plan and approved by the Administrator from time to time. The awards so granted
need not comply with other specific terms of this Plan, provided that
shareholder approval of any deviation from the specific terms of this Plan is
not required by applicable law or any applicable listing agency.
6. EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS
6.1 General. The Administrator shall establish the effect (if any) of a
termination of employment or service on the rights and benefits under each award
under this Plan and in so doing may make distinctions based upon, inter alia,
the cause of termination and type of award. If the participant is not an
employee of the Corporation or one of its Subsidiaries, is not a member of the
Board, and provides other services to the Corporation or one of its
Subsidiaries, the Administrator shall be the sole judge for purposes of this
Plan (unless a contract or the award otherwise provides) of whether the
participant continues to render services to the Corporation or one of its
Subsidiaries and the date, if any, upon which such services shall be deemed to
have terminated.
6.2 Events Not Deemed Terminations of Employment. Unless the express policy of
the Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, or except as otherwise required by applicable law, the employment
relationship shall not be considered terminated in the case of (a) sick leave,
(b) military leave, or (c) any other leave of absence authorized by the
Corporation or one of its Subsidiaries, or the Administrator; provided that,
unless reemployment upon the expiration of such leave is guaranteed by contract
or law or the Administrator otherwise provides, such leave is for a period of
not more than three months. In the case of any employee of the Corporation or
one of its Subsidiaries on an approved leave of absence, continued vesting of
the award while on leave from the employ of the Corporation or one of its
Subsidiaries may be suspended until the

2019 Performance Incentive Plan
7




--------------------------------------------------------------------------------





employee returns to service, unless the Administrator otherwise provides or
applicable law otherwise requires. In no event shall an award be exercised after
the expiration of any applicable maximum term of the award.
6.3 Effect of Change of Subsidiary Status. For purposes of this Plan and any
award, if an entity ceases to be a Subsidiary of the Corporation a termination
of employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of the Corporation or another Subsidiary that
continues as such after giving effect to the transaction or other event giving
rise to the change in status unless the Subsidiary that is sold, spun-off or
otherwise divested (or its successor or a direct or indirect parent of such
Subsidiary or successor) assumes the Eligible Person’s award(s) in connection
with such transaction.
7. ADJUSTMENTS; ACCELERATION
7.1 Adjustments.
(a) Subject to Section 7.2, upon (or, as may be necessary to effect the
adjustment, immediately prior to): any reclassification, recapitalization, stock
split (including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation, conversion or other
reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Shares; or any exchange of Common Shares
or other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Shares; then the Administrator
shall equitably and proportionately adjust (1) the number and type of Common
Shares (or other securities) that thereafter may be made the subject of awards
(including the specific share limits, maximums and numbers of shares set forth
elsewhere in this Plan), (2) the number, amount and type of Common Shares (or
other securities or property) subject to any outstanding awards, (3) the grant,
purchase, or exercise price (which term includes the base price of any SAR or
similar right) of any outstanding awards, and/or (4) the securities, cash or
other property deliverable upon exercise or payment of any outstanding awards,
in each case to the extent necessary to preserve (but not increase) the level of
incentives intended by this Plan and the then-outstanding awards.
(b) Without limiting the generality of Section 3.4, any good faith determination
by the Administrator as to whether an adjustment is required in the
circumstances pursuant to this Section 7.1, and the extent and nature of any
such adjustment, shall be conclusive and binding on all persons.
7.2 Corporate Transactions—Assumption and Termination of Awards.
(a) Upon any event in which the Corporation does not survive, or does not
survive as a public company in respect of its Common Shares (including, without
limitation, a dissolution, merger, combination, consolidation, conversion,
exchange of securities, or other reorganization, or a sale of all or
substantially all of the business, stock or assets of the Corporation, in any
case in connection with which the Corporation does not survive or does not
survive as a public company in respect of its Common Shares), then the
Administrator may make provision for a cash payment in settlement of, or for the
termination, assumption, substitution or exchange of any or all outstanding
awards or the cash, securities or property deliverable to the holder of any or
all outstanding awards, based upon, to the extent relevant under the
circumstances, the distribution or consideration payable to holders of the
Common Shares upon or in respect of such event. Upon the occurrence of any event
described in the preceding sentence in connection with which the Administrator
has made provision for the award to be terminated (and the Administrator has not
made a provision for the substitution, assumption, exchange or other
continuation or settlement of the award): (1) unless otherwise provided in the
applicable award agreement, each then-outstanding option and SAR shall become
fully vested, all shares of restricted stock then outstanding shall fully vest
free of restrictions, and each other award granted under this Plan that is then
outstanding shall become payable to the holder of such award (with any
performance goals applicable to the award in each case being deemed met, unless
otherwise provided in the award agreement, at the “target” performance level);
and (2) each award (including any award or portion thereof that, by its terms,
does not accelerate and vest in the circumstances) shall terminate upon the
related event; provided that the holder of an option or SAR shall be given
reasonable advance notice of the impending termination and a reasonable
opportunity to exercise his or her outstanding vested options and SARs (after
giving effect to any accelerated vesting required in the circumstances) in
accordance with their terms before the termination of such awards (except that
in no case shall more than ten days’ notice of the impending termination be
required and any acceleration of vesting and any exercise of any portion of an
award that is so accelerated may be made contingent upon the actual occurrence
of the event).

2019 Performance Incentive Plan
8




--------------------------------------------------------------------------------





(b) Without limiting the preceding paragraph, in connection with any event
referred to in the preceding paragraph or any change in control event defined in
any applicable award agreement, the Administrator may, in its discretion,
provide for the accelerated vesting of any award or awards as and to the extent
determined by the Administrator in the circumstances.
(c) For purposes of this Section 7.2, an award shall be deemed to have been
“assumed” if (without limiting other circumstances in which an award is assumed)
the award continues after an event referred to above in this Section 7.2, and/or
is assumed and continued by the surviving entity following such event
(including, without limitation, an entity that, as a result of such event, owns
the Corporation or all or substantially all of the Corporation’s assets directly
or through one or more subsidiaries (a “Parent”)), and confers the right to
purchase or receive, as applicable and subject to vesting and the other terms
and conditions of the award, for each Common Share subject to the award
immediately prior to the event, the consideration (whether cash, shares, or
other securities or property) received in the event by the shareholders of the
Corporation for each Common Share sold or exchanged in such event (or the
consideration received by a majority of the shareholders participating in such
event if the shareholders were offered a choice of consideration); provided,
however, that if the consideration offered for a Common Share in the event is
not solely the ordinary common stock of a successor corporation or a Parent, the
Administrator may provide for the consideration to be received upon exercise or
payment of the award, for each share subject to the award, to be solely ordinary
common stock of the successor corporation or a Parent equal in fair market value
to the per share consideration received by the shareholders participating in the
event.
(d) The Administrator may adopt such valuation methodologies for outstanding
awards as it deems reasonable in the event of a cash or property settlement and,
in the case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award. In the case of an option, SAR or similar right as to which
the per share amount payable upon or in respect of such event is less than or
equal to the exercise or base price of the award, the Administrator may
terminate such award in connection with an event referred to in this Section 7.2
without any payment in respect of such award.
(e) In any of the events referred to in this Section 7.2, the Administrator may
take such action contemplated by this Section 7.2 prior to such event (as
opposed to on the occurrence of such event) to the extent that the Administrator
deems the action necessary to permit the participant to realize the benefits
intended to be conveyed with respect to the underlying shares. Without limiting
the generality of the foregoing, the Administrator may deem an acceleration
and/or termination to occur immediately prior to the applicable event and, in
such circumstances, will reinstate the original terms of the award if an event
giving rise to an acceleration and/or termination does not occur.
(f) Without limiting the generality of Section 3.4, any good faith determination
by the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.
(g) The Administrator may override the provisions of this Section 7.2 by express
provision in the award agreement and may accord any Eligible Person a right to
refuse any acceleration, whether pursuant to the award agreement or otherwise,
in such circumstances as the Administrator may approve. The portion of any ISO
accelerated in connection with an event referred to in this Section 7.2 (or such
other circumstances as may trigger accelerated vesting of the award) shall
remain exercisable as an ISO only to the extent the applicable $100,000
limitation on ISOs is not exceeded. To the extent exceeded, the accelerated
portion of the option shall be exercisable as a nonqualified stock option under
the Code.
7.3 Definition of Change in Control. With respect to a particular award granted
under this Plan, a “Change in Control” shall be deemed to have occurred as of
the first day, after the date of grant of the particular award, that any one or
more of the following conditions shall have been satisfied:
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (1) the then-outstanding Common Shares of the
Corporation (the “Outstanding Corporation Common Shares”) or (2) the combined
voting power of the then-outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding
Corporation Voting Securities”); provided, however, that, for purposes of this
definition, the following acquisitions shall not constitute a Change in Control
Event; (A) any acquisition directly from the Corporation, (B) any acquisition by
the Corporation, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any affiliate of the
Corporation or a

2019 Performance Incentive Plan
9




--------------------------------------------------------------------------------





successor, or (D) any acquisition by any entity pursuant to a transaction that
complies with Sections (c)(1), (2) and (3) below;
(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board (including for these purposes, the
new members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;
(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its Subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Corporation Common Shares and the Outstanding
Corporation Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Business Combination
(including, without limitation, a Parent, as defined above) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Corporation Common Shares and the Outstanding
Corporation Voting Securities, as the case may be, (2) no Person (excluding any
entity resulting from such Business Combination or a Parent or any employee
benefit plan (or related trust) of the Corporation or such entity resulting from
such Business Combination or Parent) beneficially owns, directly or indirectly,
30% or more of, respectively, the then-outstanding shares of common stock of the
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such entity, except to the extent that
the ownership in excess of 30% existed prior to the Business Combination, and
(3) at least a majority of the members of the board of directors or trustees of
the entity resulting from such Business Combination or a Parent were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or
(d) Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation other than in the context of a transaction that
does not constitute a Change in Control Event under clause (c) above.
8. OTHER PROVISIONS
8.1 Compliance with Laws. This Plan, the granting and vesting of awards under
this Plan, the offer, issuance and delivery of Common Shares, and/or the payment
of money under this Plan or under awards are subject to compliance with all
applicable federal, state, local and foreign laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith. The person acquiring any
securities under this Plan will, if requested by the Corporation or one of its
Subsidiaries, provide such assurances and representations to the Corporation or
one of its Subsidiaries as the Administrator may deem necessary or desirable to
assure compliance with all applicable legal and accounting requirements.
8.2 No Rights to Award. No person shall have any claim or rights to be granted
an award (or additional awards, as the case may be) under this Plan, subject to
any express contractual rights (set forth in a document other than this Plan) to
the contrary.
8.3 No Employment/Service Contract. Nothing contained in this Plan (or in any
other documents under this Plan or in any award) shall confer upon any Eligible
Person or other participant any right to continue in the employ or other service
of the Corporation or one of its Subsidiaries, constitute any contract or
agreement of employment or other service or affect an employee’s status as an
employee at will, nor shall interfere in any way with the right of the
Corporation or one of its Subsidiaries to change a person’s compensation or
other benefits, or to terminate his or her employment or other service, with or
without cause. Nothing in this Section 8.3, however, is intended to

2019 Performance Incentive Plan
10




--------------------------------------------------------------------------------





adversely affect any express independent right of such person under a separate
employment or service contract other than an award agreement.
8.4 Plan Not Funded. Awards payable under this Plan shall be payable in shares
or from the general assets of the Corporation, and no special or separate
reserve, fund or deposit shall be made to assure payment of such awards. No
participant, beneficiary or other person shall have any right, title or interest
in any fund or in any specific asset (including Common Shares, except as
expressly otherwise provided) of the Corporation or one of its Subsidiaries by
reason of any award hereunder. Neither the provisions of this Plan (or of any
related documents), nor the creation or adoption of this Plan, nor any action
taken pursuant to the provisions of this Plan shall create, or be construed to
create, a trust of any kind or a fiduciary relationship between the Corporation
or one of its Subsidiaries and any participant, beneficiary or other person. To
the extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.
8.5 Tax Withholding. Upon any exercise, vesting, or payment of any award, or
upon the disposition of Common Shares acquired pursuant to the exercise of an
ISO prior to satisfaction of the holding period requirements of Section 422 of
the Code, or upon any other tax withholding event with respect to any award,
arrangements satisfactory to the Corporation shall be made to provide for any
taxes the Corporation or any of its Subsidiaries may be required or permitted to
withhold with respect to such award event or payment. Such arrangements may
include (but are not limited to) any one of (or a combination of) the following:
(a) The Corporation or one of its Subsidiaries shall have the right to require
the participant (or the participant’s personal representative or beneficiary, as
the case may be) to pay or provide for payment of the amount of any taxes which
the Corporation or one of its Subsidiaries may be required or permitted to
withhold with respect to such award event or payment.
(b) The Corporation or one of its Subsidiaries shall have the right to deduct
from any amount otherwise payable in cash (whether related to the award or
otherwise) to the participant (or the participant’s personal representative or
beneficiary, as the case may be) the amount of any taxes which the Corporation
or one of its Subsidiaries may be required or permitted to withhold with respect
to such award event or payment.
(c) In any case where a tax is required to be withheld in connection with the
delivery of Common Shares under this Plan, the Administrator may in its sole
discretion (subject to Section 8.1) require or grant (either at the time of the
award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the applicable
withholding obligation on exercise, vesting or payment.
8.6 Effective Date, Termination and Suspension, Amendments.
8.6.1    Effective Date. This Plan is effective as of July 17, 2019, the date of
its approval by the Board (the “Effective Date”). This amended version of the
Plan is effective as of July 21, 2020, the date the amended version of this Plan
was approved by the Board (the “Amendment Date”). This Plan shall be submitted
for and subject to shareholder approval no later than twelve months after the
Amendment Date. Unless earlier terminated by the Board and subject to any
extension that may be approved by shareholders, this Plan shall terminate at the
close of business on the day before the tenth anniversary of the Effective Date.
After the termination of this Plan either upon such stated termination date or
its earlier termination by the Board, no additional awards may be granted under
this Plan, but previously granted awards (and the authority of the Administrator
with respect thereto, including the authority to amend such awards) shall remain
outstanding in accordance with their applicable terms and conditions and the
terms and conditions of this Plan.
8.6.2    Board Authorization. The Board may, at any time, terminate or, from
time to time, amend, modify or suspend this Plan, in whole or in part. No awards
may be granted during any period that the Board suspends this Plan.
8.6.3    Shareholder Approval. To the extent then required by applicable law or
deemed necessary or advisable by the Board, any amendment to this Plan shall be
subject to shareholder approval.
8.6.4    Amendments to Awards. Without limiting any other express authority of
the Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other

2019 Performance Incentive Plan
11




--------------------------------------------------------------------------------





changes to the terms and conditions of awards. Any amendment or other action
that would constitute a repricing of an award is subject to the no-repricing
provision of Section 3.3.
8.6.5    Limitations on Amendments to Plan and Awards. No amendment, suspension
or termination of this Plan or amendment of any outstanding award agreement
shall, without written consent of the participant, affect in any manner
materially adverse to the participant any rights or benefits of the participant
or obligations of the Corporation under any award granted under this Plan prior
to the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.
8.7 Privileges of Share Ownership. Except as otherwise expressly authorized by
the Administrator, a participant shall not be entitled to any privilege of share
ownership as to any Common Shares not actually delivered to and held of record
by the participant. Except as expressly required by Section 7.1 or otherwise
expressly provided by the Administrator, no adjustment will be made for
dividends or other rights as a shareholder for which a record date is prior to
such date of delivery.
8.8 Governing Law; Severability.
8.8.1    Choice of Law. This Plan, the awards, all documents evidencing awards
and all other related documents shall be governed by, and construed in
accordance with the laws of the State of California, except to the extent that
the laws of British Columbia are applicable as the jurisdiction of incorporation
of the Corporation, in each case notwithstanding any conflict of law provision
of such jurisdiction to the contrary.
8.8.2    Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.
8.9 Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.  
 
8.10 Stock-Based Awards in Substitution for Stock Options or Awards Granted by
Other Corporation. Awards may be granted to Eligible Persons in substitution for
or in connection with an assumption of employee stock options, SARs, restricted
stock or other stock-based awards granted by other entities to persons who are
or who will become Eligible Persons in respect of the Corporation or one of its
Subsidiaries, in connection with a distribution, merger or other reorganization
by or with the granting entity or an affiliated entity, or the acquisition by
the Corporation or one of its Subsidiaries, directly or indirectly, of all or a
substantial part of the stock or assets of the employing entity. The awards so
granted need not comply with other specific terms of this Plan, provided the
awards reflect adjustments giving effect to the assumption or substitution
consistent with any conversion applicable to the Common Shares (or the
securities otherwise subject to the award) in the transaction and any change in
the issuer of the security. Any shares that are delivered and any awards that
are granted by, or become obligations of, the Corporation, as a result of the
assumption by the Corporation of, or in substitution for, outstanding awards
previously granted or assumed by an acquired company (or previously granted or
assumed by a predecessor employer (or direct or indirect parent thereof) in the
case of persons that become employed by the Corporation or one of its
Subsidiaries in connection with a business or asset acquisition or similar
transaction) shall not be counted against the Share Limit or other limits on the
number of shares available for issuance under this Plan.
8.11 Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to the Common
Shares, under any other plan or authority.
8.12 No Corporate Action Restriction. The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect, or restrict
in any way the right or power of the Corporation or any Subsidiary (or any of
their respective shareholders, boards of directors or committees thereof (or any
subcommittees), as the case may be) to make or authorize: (a) any adjustment,
recapitalization, reorganization or other change in the capital structure or
business of the Corporation or any Subsidiary, (b) any merger, amalgamation,
consolidation or change in the ownership of the Corporation or any Subsidiary,
(c) any issue of bonds, debentures, capital, preferred or prior preference stock
ahead of or affecting the capital stock (or the rights thereof) of the
Corporation or any Subsidiary, (d) any dissolution or liquidation of the
Corporation or any Subsidiary, (e) any sale or transfer of all or any part of
the assets or business of the Corporation or any Subsidiary, (f) any other
award, grant, or payment of incentives or other compensation under any other
plan or authority (or any other action with respect to any benefit, incentive or
compensation), or (g) any other corporate act or proceeding by the Corporation
or any Subsidiary. No participant, beneficiary or any other person shall have
any claim under any

2019 Performance Incentive Plan
12




--------------------------------------------------------------------------------





award or award agreement against any member of the Board or the Administrator,
or the Corporation or any employees, officers or agents of the Corporation or
any Subsidiary, as a result of any such action. Awards need not be structured so
as to be deductible for tax purposes.
8.13 Other Company Benefit and Compensation Programs. Payments and other
benefits received by a participant under an award made pursuant to this Plan
shall not be deemed a part of a participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Corporation or any Subsidiary, except
where the Administrator expressly otherwise provides or authorizes in writing.
Awards under this Plan may be made in addition to, in combination with, as
alternatives to or in payment of grants, awards or commitments under any other
plans, arrangements or authority of the Corporation or its Subsidiaries.
8.14 Clawback Policy. The awards granted under this Plan are subject to the
terms of the Corporation’s recoupment, clawback or similar policy as it may be
in effect from time to time, as well as any similar provisions of applicable
law, any of which could in certain circumstances require repayment or forfeiture
of awards or any Common Shares or other cash or property received with respect
to the awards (including any value received from a disposition of the shares
acquired upon payment of the awards).



2019 Performance Incentive Plan
13


